Exhibit 10.7
 
 
Amendment to License Agreement
 
 
This amendment is to the original LICENSE AGREEMENT (“Agreement”) dated as of
January 11, 2012 (the “Effective Date”) and entered into between PositiveID
Corporation, a Delaware corporation (“PSID”), and VeriTeQ Acquisition
Corporation, a Florida corporation (“VeriTeQ”).
 
The parties intend to make an amendment to the Agreement to convert the license
from a non-exclusive license to an exclusive license, subject to VeriTeQ meeting
certain minimum royalty requirements in the future.
 
The amendments to the Agreement are as follows:
 
 
1.
Paragraph D shall be amended to strike the word “non-exclusive” and replace with
the word “exclusive, subject to the minimum royalty requirements in Section
3.4.” All other wording in this paragraph remains unchanged.

 
 
2.
Section 2.1(a) shall be amended to strike the word “non-exclusive” and replace
with the word “exclusive, subject to the minimum royalty requirements in Section
3.4.” All other wording in this section remains unchanged.

 
 
3.
Section 3.4 shall be added to the Agreement and it shall read: “the exclusivity
under this license is subject to VeriTeQ meeting certain minimum annual royalty
requirements as follows:

 
Year
Min Royalty
2013
$400,000
2014
$800,000
2015 and thereafter
$1,600,000

 
 
4.
Section 12.14 shall be added to the Agreement and it shall read:  “In the event
PositiveID has a petition in bankruptcy filed for or against it, the “Patent
Rights” and “PositiveID technology” referenced herein shall transfer to
Licensee.  Licensee will own the patent rights and PositiveID technology
referenced in the Agreement with full title and free and clear of any and all
claims, liabilities, obligations or setoffs.”

 
All other terms of the Agreement not specifically amended herein shall remain as
originally written.
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first written in the original LICENSE AGREEMENT of January 11, 2012.
 
 
POSITIVEID CORPORATION
                   
By:
/s/William Caragol
    Name:
William Caragol
    Title:
Chief Executive Officer
    Date:
June 26, 2012
   

 


VERITEQ ACQUISITION CORPORATION
                 
By:
/s/Scott R. Silverman
    Name:
Scott R. Silverman
    Title:
Chief Executive Officer
    Date:
June 26, 2012
   

 